ACCEPTED
                                                                                          03-14-00678-CR
                                                                                                 4878562
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    4/14/2015 11:33:51 AM
                                                                                         JEFFREY D. KYLE
                                                                                                   CLERK




                                                                         FILED IN
                    IN THE THIRD COURT OF APPEALS                 3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  4/14/2015 11:33:51 AM
                         FOR THE STATE OF TEXAS                       JEFFREY D. KYLE
                                                                           Clerk

      EX PARTE
                                                                        •
                                                            NO. 03-14-00678-CR

      LESLIE PARKER JONES

                       MOTION TO DISMISS APPEAL

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      COMES NOW, Keith S. Hampton and Leslie Parker Jones, and files this his

Motion to Dismiss Appeal, pursuant to Rule 42.2 of the Texas Rules of Appellate

Procedure, and in support thereof, would show the Court the following:

                                         I.

      Leslie Parker Jones was found guilty of aggravated assault in Cause No. D-

D1-DC-08-303025 on January 22, 2009.          He was sentenced to ten years of

community supervision. On October 24, 2014, Appellant filed his notice of appeal

from writ proceedings conducted pursuant to Article 11.072 ofthe Code of Criminal

Procedure.

                                        II.

      After a careful review of his appeal, Appellant and his counsel move to dismiss

the appeal.
                                                     III.

                   This Motion to Dismiss Appeal is filed in duplicate and pursuant to Rule 42.2,

the duplicate should be sent to the Travis County District Clerk.
                                                                                    •
Respectfully submitted,

·--...    , ..:..o·-
__;;            ~



KEITH S. HAMPTON
Attorney at Law
1103 Nueces Street
Austin, Texas 78701
(512) 476-8484 (o)
(512) 762-6170 (c)
(512) 477-3580 (f)
keithshampton@gmail.com
SBN# 08873230
                                        /
              ~ A-
         2'
  ESLIE PARKER JONES, Appellant


       By affixing my signature above, I, KEITH S. HAMPTON, hereby certify that
a true copy of Motion to Dismiss Appeal has been delivered to the Travis County
District Attorney's Office on this day, April 13, 2015.